 

Case 1-18-44952-cec Doc19 Filed 11/28/18 Entered 11/28/18 14:49:44

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

4
In Rey A fore. YAY? Chapter ] 2
Case No. / § _ GLIK 2rCOl/

 

Debtor(s)
Xx

 

LOSS MITIGATION REQUEST - BY DEBTOR

I am a Debtor in this case. I hereby request to enter into the Loss Mitigation Program
with respect to [Identify the property, loan and creditor(s) for which you are requesting
loss mitigation]:

|Family (ib 1p 159" sees Samarea “1

[Tdentify the CPL
Bk F—

Nation Sae_ Min a. LLL. PIB Chess WHE
[Creditor’s Ngme nd Address] rie -
6) CBFPCLET FL 7®

SIGNATURE

I understand that if the Court orders loss mitigation in this case, I will be expected to
comply with the Loss Mitigation Procedures. I agree to comply with the Loss Mitigation
Procedures, and I will participate in the Loss Mitigation Program in good faith. I
understand that loss mitigation is voluntary for all parties, and that I am not required to
enter into any agreement or settlement with any other party as part of entry into the Loss
Mitigation Program. I also understand that no other party is required to enter into any
agreement or settlement with me. I understand that I am not required to request dismissal
of this case as part of any resolution or settlement that is offered or agreed to during the

Loss Mitigation Period.

Sign: Llp Date: Ni ay , 20 LE
Print Name: ipa Yar?

[Firsfand VoD
Telephone Number: DPB <7 2

E-mail Address [if any]:

 

NI 8182
itya

a sn

2

 

noe ae
a ~ .<2Sm
oa
ADS
rv oo
Oo wr =<s
ce ~ oc
— abs)
— 4
